UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 Commission File No. 0-21555 NOTIFICATION OF LATE FILING (Check one): þ Form10-K o Form11-K o Form20-F o Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended:June 30, 2008 o Transition Report on Form10-K o Transition Report on Form10-Q o Transition Report on Form20-F o Transition Report on FormN-SAR o Transition Report on Form11-K For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Full name of registrant: AMASYS Corporation Former name if applicable: Address of principal executive office (Street and Number):625 North Washington Street, Suite City, state and zip code: Alexandria, Virginia PART II — RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) þ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant continues to revise and file its prior quarterly and annual reports in response to a letter it received from the United States Securities and Exchange Commission following a review of the registrant’s Form 10-KSB for the year ended June 30, 2005.As a result, the registrant was unable to complete the Form 10-KSB for the year ended June 30, 2008 by the prescribed date, without unreasonable effort and expense. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification C.W. Gilluly (703) 797-8111 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes oNoþ On September 27, 2007, the registrant filed a Form 12b-25 for the period ended June 30, 2007 and filed its Form 10-KSB for that period on October 10, 2008.On November 13, 2007, the registrant filed a Form 12b-25 for the period ended September 30, 2007 and has not filed its Form 10-QSB for that period.On February 14, 2008, the registrant filed a Form 12b-25 for the period ended December 31, 2007 and has not filed its Form 10-QSB for that period.On May 16, 2008, the registrant filed a Form 12b-25 for the period ended March 31, 2008 and has not filed its Form 10-QSB for that period. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes oNoþ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. AMASYS Corporation (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 14, 2008 By: /s/ C.W. Gilluly C.W. Gilluly President and Chief Executive Officer
